Exhibit 99.1 NYSE Arca: EEE NYSE Arca: EEE February 2011 February 2011 www.evgenergy.com www.evgenergy.com Safe Harbor Statement 2 Statements in this presentation that relate to future plans or projected results of Evergreen Energy Inc. are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended by the Private Securities Litigation Reform Act of 1995 (the "PSLRA"), and Section 21E of the Securities Exchange Act of 1934, as amended by the PSLRA, and all such statements fall under the "safe harbor" provisions of the PSLRA. Our actual results may vary materially from those described in any "forward-looking statement" due to, among other possible reasons, the realization of any one or more of the risk factors described in our annual or quarterly reports, or in any of our other filings with the Securities and Exchange Commission. Readers of this presentation are encouraged to study all of our filings with the Securities and Exchange Commission. Our ability to execute our business plan and develop the GreenCert™ or K -Fuel® technologies may be adversely impacted by unfavorable decisions in pending litigation, the inability of the Company to satisfy the terms of the settlement agreement with the holders of its 2007 and 2009 Notes, delays in the commencement of operations at our Fort Union test facility, or by our inability to raise sufficient additional capital in a timely manner to pursue the development of our technology. Readers of this presentation are cautioned not to put undue reliance on forward-looking statements. Statements in this presentation that relate to future plans or projected results of Evergreen Energy Inc. are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended by the Private Securities Litigation Reform Act of 1995 (the "PSLRA"), and Section 21E of the Securities Exchange Act of 1934, as amended by the PSLRA, and all such statements fall under the "safe harbor" provisions of the PSLRA. Our actual results may vary materially from those described in any "forward-looking statement" due to, among other possible reasons, the realization of any one or more of the risk factors described in our annual or quarterly reports, or in any of our other filings with the Securities and Exchange Commission. Readers of this presentation are encouraged to study all of our filings with the Securities and Exchange Commission. Our ability to execute our business plan and develop the GreenCert™ or K -Fuel® technologies may be adversely impacted by unfavorable decisions in pending litigation, the inability of the Company to satisfy the terms of the settlement agreement with the holders of its 2007 and 2009 Notes, delays in the commencement of operations at our Fort Union test facility, or by our inability to raise sufficient additional capital in a timely manner to pursue the development of our technology. Readers of this presentation are cautioned not to put undue reliance on forward-looking statements. Executive Summary §K-Fuel® is a patented coal technology which upgrades low value sub-bituminous, lignite and brown coals to high ranking thermal coal quality, for example from 3,500 kcal/kg (~6,300 BTU/lb) to 5,650 kcal/kg (~10,200 BTU/lb) §The proven technology creates a large market for the massive low quality coal resources that exist globally, and which have not been economical to mine.Through the K-Fuel® process, this coal becomes a saleable product available to power plants §Evergreen has a clear timeline for moving into potential commercial demonstration activities and realize value from the deployment of K-Fuel® process to upgrade low quality coal reserves §Recent financial and corporate developments allows management to re-focus on building the company 3 EEE’s K-Fuel®is a proven coal upgrading process that is market-ready and can be deployed in a large and addressable, growing global market (i). Based on the Indonesian Coal Model §Coal upgrading technologies are becoming increasingly relevant as supply of low moisture high rank thermal coals are in decline in North America and Asia §Approximately 465 billion tons of coal or 47% of world’s reserves are sub-bituminous, lignite and brown coals which are of limited use unless upgraded.The K-Fuel® process of upgrading low value coal allows EEE to take advantage of the significant price arbitrage opportunity §Given the vast amount of sub-bituminous resources in these key markets, EEE has only begun to capitalize on commercialization of its technology. This translates to a massive potential upside from a full commercial roll-out §Global demand for thermal coal is driven by major new global build out of coal generation capacity. This phenomenon is not restricted to Asia 4 Value Proposition - The Global Opportunity Source: Peabody Value Proposition - The Economic Opportunity §K-Fuel® upgrades low rank coal reserves and helps take advantage of the price spread that exists between low rank and high rank coal prices §An installed production capacity of just 5MMtpa could yield an approximate EBITDA over $150 million - an extremely compelling value proposition Value Increase per metric ton (tonne) of upgraded coal sensitivity table (i) Selling value of Upgraded Coal Value increase/tonne at cost of US$50 US$60 US$70 US$80 US$90 5 (i). Based on the hypothetical K-Fuel® forecast for Indonesian Coal Source: Bloomberg 0 20 40 60 80 Jan 06 May 06 Sep 06 Jan 07 May 07 Sep 07 Jan 08 May 08 Sep 08 Jan 09 May 09 Sep 09 Jan 10 May 10 Sep 10 Jan 11 Historical coal prices US$ 2006-11 Power River Basin 4670 kcal/kg FOB Newcastle 6700 kcal/kg FOB Richards Bay 6000 kcal/kg Price Spread K-Fuel® Process §The K-Fuel® process was developed at Stanford Research Institute by Edward
